Citation Nr: 0600614	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for the claimed residuals 
of pharyngitis, to include valvular heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to October 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision.  

In May 2000, the veteran testified at a personal hearing at 
the RO before a Hearing Officer.  

In March 2001, the Board remanded the issue service 
connection for residuals of pharyngitis for further 
development.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the service connection claim in July 2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  A review of the record does not reveal 
that the veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO for 
additional review of the record in November 2003.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to have manifested valvular 
heart disease in service or for many years after service.  

3.  The currently demonstrated valvular heart disease is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have residual disability due to 
pharyngitis to include valvular heart disease due to disease 
or injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 2005); 38 
C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2005).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In a letter dated in February 2005, the RO informed the 
appellant of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

Further, in the Supplemental Statements of the Case dated in 
November 2000, January 2002, and May 2005, the veteran and 
his representative have been notified of the evidence needed 
to establish the benefits sought, and he has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence via the documents noted above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in May 1999.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2005).  

The Board finds, on review of the entire record, that service 
connection for a valvular heart disease claimed as a residual 
of pharyngitis is not warranted.  In this case, there is no 
competent evidence that any current disability is due to any 
disease or injury during the veteran's period of active duty.  

The veteran testified that he was hospitalized for one day 
after coming down with a fever in October 1965.  He was given 
medication but received no follow-up treatment for 
pharyngitis.  The veteran also reported no recurrences of 
pharyngitis since the infection in service.  He contends that 
the in-service medical treatment he received was insufficient 
in killing the infection and preventing the subsequent damage 
to his heart valve.  

The report of medical examination at enlistment in August 
1965 and separation from active duty into the Fleet Reserves 
in August 1973 were essentially negative for any clinical 
findings related to the veteran's lungs, chest, heart and 
vascular system.  

On report of medical history in 1951, the veteran was noted 
to have had a chest infection (noted as Bryant's disease) in 
September 1950.  However, reports of medical history dated in 
June 1958 and March 1968 are negative for any indication of 
any heart or vascular problems.  

In an October 1965, during service aboard the USS Fulton, the 
veteran sought medical treatment for complaints of a 4-day 
history of cough, sore throat and general malaise.  The 
veteran presented with fever, productive cough, and chills 
with mild anorexia.  The veteran denied nausea, vomiting, 
change in bowel habits or genitourinary symptoms.  

On examination, the veteran had erythema of the throat with 
no exudate.  Neck was reported as supple and chest with 
decreased breath sounds and few scattered rales in the left 
base.  Heart was noted to be in normal sinus rhythm without 
murmur.  Chest x-ray study was found to be within normal 
limits.  The examiner's diagnosis was that of pharyngitis, 
acute, due to unknown cause.  The veteran was placed on 
antibiotics and was later discharged, fit for duty.  

The post-service, the medical evidence dated from 1974 to 
2004 reflect no cardiac complaints or treatment.  At the 
time, the veteran had diagnoses related to his service-
connected asbestosis and non-service connected hematuria of 
unknown etiology.  Chest x-ray studies dated in March 1974, 
May 1985, October 1986, March 1987, and September 1988 
reflect a normal heart with asbestosis-related pleural 
abnormalities.  

The earliest documented heart related finding is contained in 
a November 1986 private medical record.  The veteran was 
assessed with transient ischemic attack with no further 
symptoms.  Valvular heart disease was also noted with aortic 
insufficiency, mitral regurgitation, and probably bicuspid 
atroventricular sclerosis.  No mention of the in-service 
acute pharyngitis was made in connection with the 1986 
findings.  

In a letter dated in November 1998, the veteran's treating 
physician noted that the veteran's heart valve abnormalities 
were usually caused by exposure to a bacteria known as 
streptococcus, a common bacteria that typically causes sore 
throats, or pharyngitis.  

The doctor reported that the October 1965 service medical 
record reflected that the veteran's pharyngitis with 
antibiotic treatment and examination that was negative for 
evidence of a heart murmur.  The doctor stated that "it [was 
his] feeling that it [was] certainly possible he did have an 
episode of streptococcal pharyngitis that could have led to 
the development of rheumatic heart disease."  

The doctor added that he could not "say absolutely that this 
is the case."  Of interest was the veteran's lack of history 
of heart murmur noted while in service.  

A similar opinion was received in a letter dated in September 
1998.  In response to the veteran's representative's request 
for an opinion, a physician reported that the veteran had an 
episode of pharyngitis in the military and that he had since 
developed rheumatic heart disease, as documented on 
esophageal echocardiogram in March 1998.  

In May 1999, the veteran underwent a VA heart examination.  
The examiner noted the veteran was service-connected for 
asbestosis.  The examiner referenced a March 1974 VA 
examination report that showed no cardiac complaints.  

While the veteran reported the first report of heart murmur 
was in 1963, the first evidence of a murmur was reflected on 
disability examination August 1989.  The veteran reported 
that his first and only treatment for pharyngitis was in 1964 
and that he had no other treatment for pharyngitis since 
1965.  

The VA examiner's diagnoses included those of asbestosis, 
moderate mitral and aortic regurgitation and coronary artery 
disease.  

The examiner opined that it is unlikely that the veteran's 
episode of pharyngitis led to the development of his 
rheumatic heart disease as rheumatic fever generally attacked 
the mitral valve in 75 to 80 percent of cases, aortic valve 
in 30 percent, and rarely as a sole valve.  

The veteran's echocardiogram of February 1990 revealed aortic 
regurgitation but normal mitral leaflets.  The VA examiner 
noted that the combination of a lack of Jones criteria 
immediately after his bout of pharyngitis in service, as well 
as the sole lesion being of the aortic valve initially, make 
it highly unlikely that the episode of pharyngitis in 1965 
had led to the development of mitral and aortic 
regurgitation, as well as moderate aortic stenosis in 1999.  

In support of the veteran's claim, medical research was 
received on the heart and rheumatic heart disease/rheumatic 
fever.  

In a letter dated in September 1999 from a private physician, 
it was noted that the veteran was diagnosed with acute 
pharyngitis while serving aboard the USS Fulton in October 
1965.  

The physician noted that subsequently the veteran developed 
disease of the aortic and mitral valves with aortic 
insufficiency, aortic stenosis, and mitral insufficiency and 
stenosis.  

The physician opined that "Although it [was] impossible to 
establish a definite link, there [was] a possibility that 
[the veteran might] have had a strep throat resulting in 
rheumatic disease with ultimate damage of his heart valves."  

The physician added that "it [was] well established that 
strep throat infections [could] lead to heart valvular 
disease many years later."  

In letters from the veteran's treating doctor, it was noted 
that the veteran had a stable, but chronic mixed aortic valve 
disease with dyspnea.  

On examination in January 2003, the doctor noted that the 
veteran had several risk factors for cardiovascular disease 
to include heavy cigarette use with cessation in 1986, a 
history of hypertension and hyperlipidemia, a history of 
valvular heart disease and family history of coronary artery 
disease.  

The doctor noted no prior history of rheumatic fever.  The 
doctor also reported that the veteran had known asbestosis 
and a heart murmur since the mid 1980's.  

In a letter dated in January 2003, the veteran's private 
doctor noted his treatment of the veteran since September 
2002.  He noted the veteran's medical history of asbestosis 
and aortic valvular disease of unclear etiology.  

The doctor reported the veteran's narrative that he had 
bacterial pharyngitis in the 1960's without heart murmur.  
The doctor concluded that "it [was] possible that he 
developed rheumatic fever as a complication of that 
pharyngitis, which was complicated by a valvular disease."  

On an echocardiogram report dated in September 2003, Doppler 
examination showed evidence of aortic stenosis with mild 
mitral insufficiency noted.  On cardiac examination in April 
2004, the veteran presented with a regular S1 and S2 with a 
Grade II systolic ejection murmur.  

The private clinical records dated from 1997 to 2004 reflect 
the veteran's past medical history that includes congestive 
heart failure, chronic obstructive pulmonary disease, 
hypertension, aortic stenosis of moderate severity and mitral 
regurgitation of moderate severity.  

In a letter dated in July 2000, the veteran's private 
treating cardiologist reported that based on 
echocardiographic findings and features of the veteran's 
valvular heart disease it was "highly likely that the 
primary cause of his valvular heart disease [was] rheumatic 
in nature."  

The VA treatment records dated from 1999 to 2003 reflect the 
veteran's smoking cessation in 1985 after a 40-year history.  
The record also contains VA clinical studies that include 
echocardiograms reports dated in July 2000, June 2001, and 
August 2002.  

In this regard, the weight of the evidence in this case 
establishes that the veteran's claimed valvular heart disease 
is not due to any disease or injury in service.  The Board 
relies on the VA medical opinion that did not find objective 
evidence of an in-service onset of rheumatic heart disease or 
valvular heart disease based on a review of the veteran's 
claims file.  

The veteran has not provided actual medical records to show 
treatment of valvular heart disease until many years after 
his period of active military service.  

With regard to the medical opinions offered by the veteran's 
treating physicians that find a correlation between the 
October 1965 episode of acute pharyngitis and his subsequent 
development of valvular heart disease, the Board notes that 
these opinions are less probative than the above-mentioned VA 
medical opinion and the other medical evidence that finds no 
clear etiology of the valvular heart disease.  

In this regard, there is no medical evidence that establishes 
the veteran has had rheumatic fever or rheumatic heart 
disease.  The Board does not dispute the possible correlation 
between pharyngitis as the development of rheumatic fever and 
the cause of valvular heart disease.  

However, the Board notes that the medical opinions merely 
speculate that was "possible" that the veteran had an 
episode of streptococcal pharyngitis that "could have led" 
to the development of rheumatic heart disease.  

Also reported in those opinions is the unknown etiology of 
aortic valvular disease and that causation of valvular heart 
disease from the single episode of pharyngitis without 
evidence of heart murmur could not be made conclusively.  

As noted previously, service connection may not be based on a 
resort to speculation or even remote possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Thus, the Board finds the preponderance of the evidence to be 
against the claim of service connection for valvular heart 
disease as a claimed residual of acute pharyngitis in 
service, and as such, the benefit-of-the-doubt doctrine does 
not apply, and service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for the residuals of pharyngitis to 
include valvular heart disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


